Title: To Thomas Jefferson from John Mason, 25 October 1788
From: Mason, John
To: Jefferson, Thomas


Bordeaux, 25 Oct. 1788. Gratefully acknowledges TJ’s letter of 2 Sep. with its “friendly Contents” will pay his respects when he comes to Paris. Forwarded a letter from his father “on the Subject of procuring some french Manufactures to suit the Consumption of the Southern States of America,” about which he would like TJ’s opinion; is willing to show samples to the manufacturers. “We have been much alarmed by the publication of a late Arrêt of Council prohibiting the Importation of foreign oils; because of the arrêt of the previous year, a considerable trade in that commodity has begun; “it is too plain how very injurious … must now be the late Regulation” asks for TJ’s “Opinion and Information on the Subject as soon as convenient, at what fixed Time the prohibition is to commence, and whether there can be obtained a protraction as to the Reception of our Oils for a reasonable Time until the Exporters might get Information” many cargoes, no doubt, are now on way which, if not admitted, will “sink much for their Owners” some time since they themselves received “a very valuable  Cargoe of Oil from Boston, the first which has made a trial of this Port, the quality pleased much, and Cargoe sold readily at a very handsome profit. We have returned Accounts of this, with a Statement of the comparative low Duties and facility with which it was admitted, in Consequence expect several Cargoes soon and if they should not be admitted, shall be much at a Loss to know what part to take.—We shall also be extremely glad to have Information, if you can give it us, whether the Farmers have compleated their purchase of Tobacco required by Government for this Year. As they have limited their Agent here to 30₶⅌ Cwt: which price loaded with the enormous Deduction of 15⅌ Ct. for Cask, cannot warrant Shipments to this Country, and will, if their quantity is made up and their prices continue down, oblige us to send to other Markets a Cargoe we have on hand and others we daily expect as they would not bring the prime Cost.”
